Order entered February 13, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00185-CR

                         BRANDON WALTON STEWART, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. WX15-90003-J

                                          ORDER
       The Court has received appellant’s appeal from the trial court’s order denying him habeas

corpus relief by which he sought to avoid extradition. This is an accelerated criminal appeal

under Texas Rule of Appellate Procedure 31. The notice of appeal reflects that appellant is

represented by appointed counsel.

       We ORDER the Dallas County District Clerk to file the clerk’s record in this appeal

within FIFTEEN DAYS of the date of this order. In addition to the documents related to the

habeas corpus proceedings, the clerk’s record shall contain the trial court’s certification of

appellant’s right to appeal.
        We ORDER Kimberly Xavier, official court reporter of the Criminal District Court No.

3, to file the reporter’s record of the habeas corpus hearing within FIFTEEN DAYS of the date

of this order.

        Appellant’s brief is due by MARCH 23, 2015. The State’s brief is due by APRIL 13,

2015. If any party does not file its brief by the date specified, the appeal will be submitted

without that party’s brief. See TEX. R. APP. P. 31.1.

        The appeal will be submitted without oral argument on May 15, 2015 to a panel

consisting of Justices Lang, Stoddart, and Schenck. See TEX. R. APP. P. 31.2, 39.1.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Gracie Lewis, Presiding Judge, Criminal District Court No. 3; Kimberly Xavier,

official court reporter, Criminal District Court No. 3; Felicia Pitre, Dallas County District Clerk;

and to counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE